



COURT OF APPEAL FOR ONTARIO

CITATION: Romania v. Soproni, 2019 ONCA 703

DATE: 20190909

DOCKET: C66674

Sharpe, van Rensburg and Thorburn JJ.A.

IN THE MATTER OF an application for judicial review
    pursuant to s. 57 of the
Extradition Act
, S.C. 1999, c. 18

BETWEEN

The
    Attorney General of Canada

(On
    behalf of Romania)

Respondent

and

Laszlo Soproni

Appellant

Christine Mainville, for the appellant

Adrienne Rice, for the respondent

Heard and released orally: September 6, 2019

On application for judicial review of the surrender order
    of the Minister of Justice, dated March 4, 2019.

REASONS FOR DECISION

[1]

The Attorney General asks that this application for judicial review be
    adjourned to permit him to reconsider his decision, dated January 30, 2019, to
    surrender the applicant to Romania, pursuant to the
Extradition Act
. The
    applicant has been in custody in Canada since his arrest on October 31, 2016.
    He is subject to a three-year sentence in Romania. The Romanian authorities
    have indicated that he will be given credit for time served in Canada. Duty
    counsel opposes the request for an adjournment and asks that we consider the
    judicial review application today and grant the applicant immediate release.

[2]

In our view, the Minister should be given the opportunity to reconsider
    his decision in the light of the situation as it now stands. In particular, we
    are not persuaded that it would be appropriate to quash the surrender order
    today on account of the alleged violation of s. 3(3) of the
Extradition Act
.
    Counsel for the Attorney General has indicated that the process of
    reconsideration is underway but to remove any doubt on that score, we direct
    the Minister to reconsider the surrender decision as soon as possible.

[3]

This application, accordingly, will be adjourned to the next inmate
    sitting.

Robert
    J. Sharpe J.A.

K.
    van Rensburg J.A.

Thorburn
    J.A.


